Case 1:17-cr-00582-JMS-WRP Document 801 Filed 06/21/19 Page 1 of 6   PageID #:
                                  8667
Case 1:17-cr-00582-JMS-WRP Document 801 Filed 06/21/19 Page 2 of 6   PageID #:
                                  8668
Case 1:17-cr-00582-JMS-WRP Document 801 Filed 06/21/19 Page 3 of 6   PageID #:
                                  8669
Case 1:17-cr-00582-JMS-WRP Document 801 Filed 06/21/19 Page 4 of 6   PageID #:
                                  8670
Case 1:17-cr-00582-JMS-WRP Document 801 Filed 06/21/19 Page 5 of 6   PageID #:
                                  8671
Case 1:17-cr-00582-JMS-WRP Document 801 Filed 06/21/19 Page 6 of 6   PageID #:
                                  8672
